

PROFITS INTEREST UNIT AGREEMENT - DIRECTORS
This Profits Interest Unit Agreement (this “Agreement”), dated as of _________
(the “Grant Date”), is made by and between Digital Realty Trust, L.P., a
Maryland limited partnership (the “Partnership”), and _____________ (the
“Participant”).


WHEREAS, Digital Realty Trust, Inc., a Maryland corporation (the “Company”), and
the Partnership maintain the Digital Realty Trust, Inc., Digital Services, Inc.
and Digital Realty Trust, L.P. 2014 Incentive Award Plan (as amended from time
to time, the “Plan”);
    
WHEREAS, the Company and the Partnership wish to carry out the Plan (the terms
of which are hereby incorporated by reference and made a part of this
Agreement);


WHEREAS, Section 9.7 of the Plan provides for the issuance of Profits Interest
Units to Eligible Individuals, including Non-Employee Directors, for the
performance of services to or for the benefit of the Partnership in the Eligible
Individual’s capacity as a partner of the Partnership;


WHEREAS, pursuant to the Company’s equity election program for director cash
retainers and fees (the “Equity Election Program”), the Participant has elected
to receive some or all of the Participant’s director cash retainer and/or fees
in the form of fully-vested Profits Interest Units; and


WHEREAS, the Board, which administers the Plan with respect to awards granted to
Non-Employee Directors of the Company, has determined that it would be to the
advantage and in the best interest of the Company and its stockholders to issue
the Award (as defined below) to the Participant in order to effectuate the
Participant’s election under the Equity Election Program and as an inducement
for the Participant to enter into or remain in the service of the Company, the
Partnership, the Services Company or any Subsidiary, and as an additional
incentive during such service, and has advised the Company thereof.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:


1.Issuance of Award. Pursuant to the Plan, in consideration of the Participant’s
agreement to provide services to or for the benefit of the Partnership, the
Partnership hereby (a) issues to the Participant an award of [______] Profits
Interest Units (the “Award”) and (b) if not already a Partner, admits the
Participant as a Partner of the Partnership on the terms and conditions set
forth herein, in the Plan and in the Amended and Restated Agreement of Limited
Partnership of the Partnership (as amended from time to time, the “Partnership
Agreement”). The Partnership and the Participant acknowledge and agree that the
Profits Interest Units are hereby issued to the Participant for the performance
of services to or for the benefit of the Partnership in his or her capacity as a
Partner or in anticipation of the Participant becoming a Partner. Upon receipt
of the Award, the Participant shall, automatically and without further action on
his or her part, be deemed to be a party to, signatory of and bound by the
Partnership Agreement. At the request of the Partnership, the Participant shall
execute the Partnership Agreement or a joinder or counterpart signature page
thereto. The Participant acknowledges that the Partnership may from time to time
issue or cancel (or otherwise modify) Profits Interest Units in accordance with
the terms of the Partnership Agreement. The Award shall have the rights, voting
powers, restrictions, limitations as to distributions, qualifications and terms
and conditions of redemption and conversion set forth herein, in the Plan and in
the Partnership Agreement.


2.Definitions. All capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Plan and/or the Partnership
Agreement, as applicable.


3.Profits Interest Units Subject to the Plan and Partnership Agreement. The
Award is subject to the terms of the Plan and the terms of the Partnership
Agreement, including, without limitation, the restrictions on transfer of Units
(including, without limitation, Profits Interest Units) set forth in Article 11
of the Partnership Agreement. Any permitted transferee of the Award shall take
such Award subject to the terms of the Plan, this Agreement, and the Partnership
Agreement. Any such permitted transferee must, upon the request of the
Partnership, agree to be bound by the Plan, the Partnership Agreement, and this
Agreement, and shall execute the same on request, and must agree to such other
waivers, limitations, and restrictions as the Partnership or the Company may
reasonably require. Any Transfer of the Award which is not made in compliance
with the Plan, the Partnership Agreement and this Agreement shall be null and
void and of no effect.


4.Vesting. The Award shall be fully vested as of the Grant Date.


5.Covenants, Representations and Warranties. The Participant hereby represents,
warrants, covenants, acknowledges and agrees on behalf of the Participant and
his or her spouse, if applicable, that:


a.Investment. The Participant is holding the Award for the Participant’s own
account, and not for the account of any other Person. The Participant is holding
the Award for investment and not with a view to distribution or resale thereof
except in compliance with applicable laws regulating securities.
b.Relation to the Partnership. The Participant is presently a director of the
general partner of the Partnership, or is otherwise providing services to or for
the benefit of the Partnership, and in such capacity has become personally
familiar with the business of the Partnership.
c.Access to Information. The Participant has had the opportunity to ask
questions of, and to receive answers from, the Partnership with respect to the
terms and conditions of the transactions contemplated hereby and with respect to
the business, affairs, financial conditions, and results of operations of the
Partnership.
d.Registration. The Participant understands that the Profits Interest Units have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), and the Profits Interest Units cannot be transferred by the
Participant unless such transfer is registered under the Securities Act or an
exemption from such registration is available. The Partnership has made no
agreements, covenants or undertakings whatsoever to register the transfer of the
Profits Interest Units under the Securities Act. The Partnership has made no
representations, warranties, or covenants whatsoever as to whether any exemption
from the Securities Act, including, without limitation, any exemption for
limited sales in routine brokers’ transactions pursuant to Rule 144 of the
Securities Act, will be available. If an exemption under Rule 144 is available
at all, it will not be available until at least six (6) months from issuance of
the Award and then not unless the terms and conditions of Rule 144 have been
satisfied.
e.Public Trading. None of the Partnership’s securities is presently publicly
traded, and the Partnership has made no representations, covenants or agreements
as to whether there will be a public market for any of its securities.
f.Tax Advice. The Partnership has made no warranties or representations to the
Participant with respect to the income tax consequences of the transactions
contemplated by this Agreement, and the Participant is in no manner relying on
the Partnership or its representatives for an assessment of such tax
consequences. The Participant is advised to consult with his or her own tax
advisor with respect to such tax consequences and his or her ownership of the
Profits Interest Units.
6.Capital Account. The Participant shall make no contribution of capital to the
Partnership in connection with the Award and, as a result, the Participant’s
Capital Account balance in the Partnership immediately after its receipt of the
Profits Interest Units shall be equal to zero, unless the Participant was a
Partner in the Partnership prior to such issuance, in which case the
Participant’s Capital Account balance shall not be increased as a result of its
receipt of the Profits Interest Units.


7.Redemption Rights. The Profits Interest Units and any Partnership Units which
are acquired upon the conversion of the Profits Interest Units shall be subject
to the redemption provisions set forth in the Partnership Agreement, including,
without limitation, the General Partner’s redemption rights under Section 8.9
thereof. Notwithstanding the contrary terms in the Partnership Agreement,
Partnership Units which are acquired upon the conversion of the Profits Interest
Units shall not, without the consent of the Partnership (which may be given or
withheld in its sole discretion), be redeemed pursuant to Section 8.6 of the
Partnership Agreement within two (2) years of the date of the issuance of such
Profits Interest Units.


8.Ownership Information. The Participant hereby covenants that so long as the
Participant holds any Profits Interest Units, at the request of the Partnership,
the Participant shall disclose to the Partnership in writing such information
relating to the Participant’s ownership of the Profits Interest Units as the
Partnership reasonably believes to be necessary or desirable to ascertain in
order to comply with the Code or the requirements of any other appropriate
taxing authority.


9.Taxes. The Partnership and the Participant intend that (i) the Profits
Interest Units be treated as a “profits interest” as defined in Internal Revenue
Service Revenue Procedure 93-27, as clarified by Revenue Procedure 2001-43, (ii)
the issuance of such units not be a taxable event to the Partnership or the
Participant as provided in such revenue procedure, and (iii) the Partnership
Agreement, the Plan and this Agreement be interpreted consistently with such
intent. In furtherance of such intent, effective immediately prior to the
issuance of the Profits Interest Units, the Partnership will cause the “Gross
Asset Value” (as defined in the Partnership Agreement) of all Partnership assets
to be adjusted to equal their respective gross fair market values, and make the
resulting adjustments to the “Capital Accounts” (as defined in the Partnership
Agreement) of the partners, in each case as set forth in the Partnership
Agreement and based upon a “Fair Market Value” (as defined in the Partnership
Agreement) at the time of such adjustment, based on the trading price on the New
York Stock Exchange of the common stock of the Company. The Partnership may
withhold from the Participant’s wages, or require the Participant to pay to the
Partnership, any applicable withholding or employment taxes resulting from the
issuance of the Award hereunder, from the vesting or lapse of any restrictions
imposed on the Award, or from the ownership or disposition of the Profits
Interest Units.


10.Remedies. The Participant shall be liable to the Partnership for all costs
and damages, including incidental and consequential damages, resulting from a
disposition of the Award which is in violation of the provisions of this
Agreement. Without limiting the generality of the foregoing, the Participant
agrees that the Partnership shall be entitled to obtain specific performance of
the obligations of the Participant under this Agreement and immediate injunctive
relief in the event any action or proceeding is brought in equity to enforce the
same. The Participant will not urge as a defense that there is an adequate
remedy at law.


11.Restrictive Legends. Certificates evidencing the Award, to the extent such
certificates are issued, may bear such restrictive legends as the Partnership
and/or the Partnership’s counsel may deem necessary or advisable under
applicable law or pursuant to this Agreement, including, without limitation, the
following legends or any legends similar thereto:


“The offering and sale of the securities represented hereby have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
Any transfer of such securities will be invalid unless a Registration Statement
under the Securities Act is in effect as to such transfer or in the opinion of
counsel for the Partnership such registration is unnecessary in order for such
transfer to comply with the Securities Act.”


“The securities represented hereby are subject to transferability and other
restrictions as set forth in (i) a written agreement with the Partnership, (ii)
the Digital Realty Trust, Inc., Digital Services, Inc. and Digital Realty Trust,
L.P. 2014 Incentive Award Plan and (iii) the Amended and Restated Agreement of
Limited Partnership of Digital Realty Trust, L.P., in each case, as has been and
as may in the future be amended (or amended and restated) from time to time, and
such securities may not be sold or otherwise transferred except pursuant to the
provisions of such documents.”


12.Restrictions on Public Sale by the Participant. To the extent not
inconsistent with applicable law, the Participant agrees not to effect any sale
or distribution of the Profits Interest Units or any similar security of the
Company or the Partnership, or any securities convertible into or exchangeable
or exercisable for such securities, including a sale pursuant to Rule 144 under
the Securities Act, during the 14 days prior to, and during the up to 90-day
period beginning on, the date of the pricing of any public or private debt or
equity securities offering by the Company or the Partnership (except as part of
such offering), if and to the extent requested in writing by the Partnership or
the Company in the case of a non-underwritten public or private offering or if
and to the extent requested in writing by the managing underwriter or
underwriters (or initial purchaser or initial purchasers, as the case may be)
and consented to by the Partnership or the Company, which consent may be given
or withheld in the Partnership’s or the Company’s sole and absolute discretion,
in the case of an underwritten public or private offering (such agreement to be
in the form of a lock-up agreement provided by the Company, the Partnership,
managing underwriter or underwriters, or initial purchaser or initial
purchasers, as the case may be).


13.Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of all applicable federal and state laws, rules and regulations
(including, but not limited to the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including without limitation the applicable exemptive
conditions of Rule 16b-3 of the Exchange Act) and to such approvals by any
listing, regulatory or other governmental authority as may, in the opinion of
counsel for the Partnership or the Company, be necessary or advisable in
connection therewith. Notwithstanding anything herein to the contrary, the Plan
shall be administered, and the Award is made, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan, this Agreement and the Award shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.


14.Code Section 409A. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of this Agreement. Notwithstanding any provision
of this Agreement to the contrary, in the event that following the effective
date of this Agreement, the Partnership determines that the Award may be subject
to Section 409A of the Code and related Department of Treasury guidance
(including such Department of Treasury guidance as may be issued after the
effective date of this Agreement ), the Partnership may adopt such amendments to
this Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect ), or take any other actions,
that the Partnership determines are necessary or appropriate to (a) exempt the
Award from Section 409A of the Code and/or preserve the intended tax treatment
of the benefits provided with respect to the Award, or (b) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance; provided, however, that this Section 14 shall not create any
obligation on the part of the Partnership or any Subsidiary to adopt any such
amendment, policy or procedure or take any such other action.


15.No Right to Continued Service. Nothing in this Agreement shall confer upon
the Participant any right to continue as a Service Provider of the Company, the
Partnership or any Subsidiary, or shall interfere with or restrict in any way
the rights of the Company, the Partnership or any Subsidiary, which rights are
hereby expressly reserved, to discharge the Participant at any time for any
reason whatsoever, with or without cause.


16.Miscellaneous.


(a)    Incorporation of the Plan. This Agreement is made under and subject to
and governed by all of the terms and conditions of the Plan. In the event of any
discrepancy or inconsistency between this Agreement and the Plan, the terms and
conditions of the Plan shall control. By signing this Agreement, the Participant
confirms that he or she has received access to a copy of the Plan and has had an
opportunity to review the contents thereof.


(b)    Clawback. This Award shall be subject to any clawback or recoupment
policy currently in effect or as may be adopted by the Company or the
Partnership, in each case, as may be amended from time to time.


(c)    Successors and Assigns. Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon, and inure to the benefit of,
the executors, administrators, heirs, legal representatives, successors and
assigns of the parties hereto, including, without limitation, any business
entity that succeeds to the business of the Partnership.


(d)    Entire Agreement; Amendments and Waivers. This Agreement, together with
the Plan and the Partnership Agreement, constitutes the entire agreement among
the parties pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties. Except as set forth in Section 14 above, this Agreement
may not be amended except in an instrument in writing signed on behalf of each
of the parties hereto and approved by the Board. No amendment, supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided.


(e)    Survival of Representations and Warranties. The representations,
warranties and covenants contained in Section 5 hereof shall survive the later
of the date of execution and delivery of this Agreement or the issuance of the
Award.


(f)    Severability. If for any reason one or more of the provisions contained
in this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument.


(g)    Titles. The titles, captions or headings of the Sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.


(h)    Counterparts. This Agreement may be executed in any number of
counterparts, any of which may be executed and transmitted by facsimile, and
each of which shall be deemed to be an original, but all of which together shall
be deemed to be one and the same instrument.


(i)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and wholly to be performed within the State of California by
California residents, without regard to any otherwise governing principles of
conflicts of law that would choose the law of any state other than the State of
California.


(j)    Notices. Any notice to be given by the Participant under the terms of
this Agreement shall be addressed to the General Counsel of the Partnership at
the Partnership’s address set forth in Exhibit A attached hereto. Any notice to
be given to the Participant shall be addressed to him or her at the
Participant’s then current address on the books and records of the Partnership.
By a notice given pursuant to this Section 16(j), either party may hereafter
designate a different address for notices to be given to such party. Any notice
which is required to be given to the Participant shall, if the Participant is
then deceased, be given to the Participant’s personal representative if such
representative has previously informed the Partnership of his or her status and
address by written notice under this Section 16(j) (and the Partnership shall be
entitled to rely on any such notice provided to it that it in good faith
believes to be true and correct, with no duty of inquiry). Any notice required
or permitted hereunder shall be given in writing and shall be deemed effectively
given upon personal delivery or upon deposit in the United States mail by
certified mail, with postage and fees prepaid, addressed as set forth above or
upon confirmation of delivery by a nationally recognized overnight delivery
service.


(k)    Spousal Consent. As a condition to the Partnership’s, the Company’s and
their Subsidiaries’ obligations under this Agreement, the spouse of the
Participant, if any, shall execute and deliver to the Partnership the Consent of
Spouse attached hereto as Exhibit B.










IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.






DIGITAL REALTY TRUST, L.P.,
a Maryland limited partnership
By: Digital Realty Trust, Inc., a Maryland corporation
Its: General Partner






By: __________________________________
Name:    
Title:


The Participant hereby accepts and agrees to be bound by all of the terms and
conditions of this Agreement.


________________________________
    Director




Doc Control:






Exhibit A


Notice Address


Partnership Address


4 Embarcadero Center
Suite 3200
San Francisco, California 94111


Exhibit B


CONSENT OF SPOUSE


I, ____________________, spouse of [______], have read and approve the foregoing
Profits Interest Unit Agreement (the “Agreement”) and all exhibits thereto, the
Partnership Agreement and the Plan (each as defined in the Agreement). In
consideration of the granting to my spouse of the profits interest units of
Digital Realty Trust, L.P. (the “Partnership”) as set forth in the Agreement, I
hereby appoint my spouse as my attorney-in-fact in respect to the exercise of
any rights and taking of all actions under the Agreement and all exhibits
thereto and agree to be bound by the provisions of the Agreement and all
exhibits thereto insofar as I may have any rights in said Agreement or any
exhibits thereto or any securities issued pursuant thereto under the community
property laws or similar laws relating to marital property in effect in the
state of our residence as of the date of the signing of the foregoing Agreement
and exhibits thereto or otherwise. I understand that this Consent of Spouse may
not be altered, amended, modified or revoked other than by a writing signed by
me, the Partnership and Digital Realty Trust, Inc.


Grant Date: __________________




By: ________________________________
Print name:__________________________
Dated: ___________________




If applicable, you must print, complete and return this Consent of Spouse to
hrcommunications@digitalrealty.com. Please only print and return this page.



